Exhibit 10.1 THOMMESSEN NOK 600,000,000 MULTI-CURRENCY REVOLVING CREDIT FACILITY AGREEMENT for Gulfmark Rederi AS as Borrower provided by The Financial Institutions listed in Schedule 1 as Lenders with DNB BANK ASA as Arranger and DNB BANK ASA as Agent Dated 27 December 2012 TABLE OF CONTENTS 1 DEFINITIONS AND INTERPRETATION 4 2 THE FACILITY 13 3 PURPOSE 14 4 CONDITIONS PRECEDENT 14 5 DRAWDOWN 15 6 SELECTION OF CURRENCIES 15 7 REPAYMENT 18 8 PREPAYMENT AND CANCELLATION 18 9 INTEREST 20 10 INTEREST PERIODS 21 11 CHANGES TO THE CALCULATION OF INTEREST 22 12 FEES 22 13 TAX GROSS-UP AND INDEMNITIES 23 14 INCREASED COSTS 24 15 OTHER INDEMNITIES 25 16 COSTS AND EXPENSES 26 17 SECURITY 26 18 REPRESENTATIONS AND WARRANTIES 27 19 INFORMATION UNDERTAKINGS 30 20 FINANCIAL COVENANTS 32 21 GENERAL UNDERTAKINGS 33 22 VESSEL COVENANTS 36 23 EVENTS OF DEFAULT 40 24 CHANGES TO THE PARTIES 42 25 ROLE OF THE AGENT AND THE ARRANGER 44 26 SHARING AMONG THE FINANCE PARTIES 48 27 PAYMENT MECHANICS 49 28 NOTICES 51 29 CALCULATIONS 52 30 MISCELLANEOUS 53 31 GOVERNING LAW AND ENFORCEMENT 54 2 SCHEDULES 1 Lenders and Commitments 2 Vessels 3 Conditions precedent 4 Form of Drawdown Notice 5 Form of Compliance Certificate 6 Form of Selection Notice 7 Form of Transfer Certificate 3 THIS SECURED REVOLVING CREDIT FACILITY AGREEMENT is dated 27 December 2012 and made between: Gulfmark Rederi AS of Strandgata 5, 4307 Sandnes, Norway, organisation no. , as borrower (the "Borrower"); The banks and financial institutions listed in Schedule 1, as original lenders (together, the "Lenders"); DNB BANK ASA of Lars Hillesgt 30, N-5020 Bergen, Norway, organisation number , as mandated lead arranger (the "Arranger"); and DNB BANK ASA of Lars Hillesgt 30, N-5020 Bergen, Norway, organisation number , as bookrunner, facility and syndication agent (the "Agent"). IT IS AGREED as follows: 1DEFINITIONS AND INTERPRETATION 1.1Definitions In this Agreement, unless the context otherwise requires: "Accounting Principles" means either IFRS, NGAAP, or the generally accepted accounting principles in the United States of America. "Acceptable Brokers" means Fearnley Offshore Supply AS, Clarkson Shipbroking Group Ltd, Seabrokers Services AS, RS Platou Offshore AS, and such other independent shipbrokers as may be approved by the Lenders "Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the purchase of the relevant currency with the Base Currency in the London foreign exchange market at or about 11.00 a.m. on a particular day. "Agreement" means this secured revolving credit facility agreement, as it may be amended, supplemented and varied from time to time, including its Schedules and any Transfer Certificate. "Applicable Margin" shall be calculated on, and effective from each Determination Date in accordance with the following grid based on the ratio of (a) the Parent Guarantor's average Total Debt over the twelve (12) month period terminating on the relevant Determination Date to (b) the Parent Guarantor's consolidated EBITDA determined on the relevant Determination Date: Less than 2.00 2.50% per annum Equal to or greater than 2.00 but less than 4.00 2.75% per annum Equal to or greater than 4.00 3.00% per annum "Assignment of Insurances" means the first priority assignment of the Insurances to be made between the Borrower and the Agent (on behalf of the Finance Parties) as security for the Borrower's obligations under the Finance Documents, to be in form and substance satisfactory to the Agent (on behalf of the Finance Parties). 4 "Availability Period" means the period from the date of this Agreement until the date falling one month prior to the Final Maturity Date. "Available Commitment" means a Lender's Commitment less: a) its participation in any outstanding Loans; and b) in relation to any proposed Loan, its participation in any Loans that are due to be made on or before the proposed Drawdown Date, other than that Lender's participation in any Loans that are due to be repaid on or before the proposed Drawdown Date. "Available Facility" means the aggregate for the time being of each Lender's Available Commitment, always to be equal to or less than the Total Commitments. "Base Currency" means NOK. "Base Currency Amount" means the amount specified in a Drawdown Notice or, if the amount requested is not denominated in the Base Currency, that amount converted into the Base Currency at the Agent's Sport Rate of Exchange on the date which is three (3) Business Days before the Drawdown Date adjusted to reflect any repayment (other than a repayment arising from a change of currency) or prepayment. "Book Equity" means the consolidated book equity of the Parent Guarantor as shown in the Parent Guarantor's latest audited consolidated balance sheet less goodwill (if any) of the Parent Guarantor as shown in the Parent Guarantor's latest audited balance sheet being in accordance with the Accounting Principles. "Break Costs" means the amount (if any) by which: a) the interest which a Lender should have received for the period from the date of receipt of all or part of its participation in a Loan or Unpaid Sum to the last day of the current Interest Period in respect of such Loan or Unpaid Sum, had the principal amount or Unpaid Sum been paid on the last day of that Interest Period; exceeds b) the amount which that Lender would be able to obtain by placing an amount equal to the principal amount or Unpaid Sum received by it on deposit with a leading bank in the relevant interbank market for a period starting on the Business Day following receipt or recovery and ending on the last day of the current Interest Period. "Business Day" means a day (other than a Saturday or Sunday) on which banks are open for business in Bergen, New York and London (or any other relevant place of payment under Clause 27 (Payment mechanics). "Commercial Managers" means any commercial manager of a Vessel, being the Parent Guarantor or any Subsidiary owned 100% by the Parent Guarantor (as the case may be). 5 "Commitment" means: a) in relation to a Lender, the amount set opposite its name under the heading "Commitments" in Schedule 1 (Lenders and Commitments) and the amount of any other Commitment transferred to it pursuant to Clause 24 (Assignments and transfers by the Lenders); and b) in relation to any New Lender, the amount of any Commitment transferred to it pursuant to Clause 24 (Assignments and transfers by the Lenders), to the extent not cancelled, reduced or transferred by it under this Agreement. "Compliance Certificate" means a certificate substantially in the form as set out in Schedule 5 (Form of Compliance Certificate). "Default" means an Event of Default or any event or circumstance specified in Clause 23 (Events of Default) which would (with the expiry of a grace period, the giving of notice, the making of any determination under the Finance Documents or any combination of any of the foregoing) be an Event of Default. "Determination Date" means a) the last day of each calendar quarter during the term of the Facility b) after the occurrence of an Event of Default which is continuing, any date designated by the Agent upon at least three (3) Business Days' prior written notice to the Borrower; and c) each Drawdown Date "DOC" means in relation to a Technical Manager a valid document of compliance issued to such Technical Manager pursuant to paragraph 13.2 of the ISM Code. "Drawdown Date" means a Business Day on which the Borrower has requested drawdown of a Loan pursuant to this Agreement or, as the context requires, the date on which such Loan is actually made. "Drawdown Notice" means a notice substantially in the form set forth in Schedule 4 (Form of Drawdown Notice). "Earnings" means all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Borrower and which arise out of the use of or operation of the Vessels, including (but not limited to): a) all freight, hire and passage moneys payable to the Borrower, including (without limitation) payments of any nature under any pool agreement, charterparty or any other charter or agreement for the employment, use, possession, management and/or operation of a Vessel; b) any claim under any guarantees related to freight and hire payable to the Borrower as a consequence of the operation of a Vessel; c) compensation payable to the Borrower in the event of any requisition of a Vessel or for the use of a Vessel by any government authority or other competent authority; 6 d) remuneration for salvage, towage and other services performed by a Vessel payable to the Borrower; e) demurrage and retention money receivable by the Borrower in relation to a Vessel; f) all moneys which are at any time payable under the Insurances in respect of loss of earnings; g) if and whenever a Vessel is employed on terms whereby any moneys falling within paragraph a) to f) above are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to a Vessel; and h) any other money whatsoever due or to become due to the Borrower from third parties in relation to a Vessel, or otherwise. "Earnings Account" means any of the Borrower's account no 5413.05.90910 (NOK) or account no 5413.04.44280 (USD), with the Agent (collectively the "Earnings Accounts"). "Earnings Account Pledge" means the bank account pledge collateral to this Agreement to be made between the Borrower and the Agent (on behalf of the Finance Parties) for the first priority pledge of the Earnings Accounts, as security for the Borrower's obligations under the Finance Documents, in form and substance acceptable to the Agent (on behalf of the Finance Parties) "EBITDA" means, for any twelve month period ending on a Determination Date, the consolidated profit on ordinary activities of the Group before Taxes: a) adjusted to exclude interest received or receivable and other similar income to the extent not already excluded; b) before the depreciation of fixed assets but after excluding any loss or gain arising on the disposal of fixed assets or shares; c) before deduction of Interest Expense for such period; d) before any charge for the amortisation of goodwill, merger differences, acquisition costs or any other intangible asset; and e) before adding or deducting extraordinary or exceptional items (to include, for the avoidance of doubt, any redundancy costs and foreign exchange profits and losses in relation to the funding of the business) in each case for such period. "Environmental Approval" means any permit, licence, consent, approval and other authorisations and the filing of any notification, report or assessment required under any Environmental Law for the operation of the Vessels. "Environmental Claim" means any claim, proceeding or investigation by any party in respect of any Environmental Law or Environmental Approval. "Environmental Law" means any applicable law, regulation, convention or treaty in any jurisdiction in which the Borrower and/or the Parent Guarantor conducts business which relates to the pollution or protection of the environment or to the carriage of material which is capable of polluting the environment. 7 "Event of Default" means any event or circumstance specified as such in Clause 23 (Events of Default). "Facility" means the multi currency secured revolving credit facility, the terms and conditions of which are set out in this Agreement. "Factoring Agreement" means the factoring agreement collateral to this Agreement in the amount of NOK 720,000,000 to be made between the Borrower and the Agent (on behalf of the Finance Parties) in accordance with section 4-10 of the Norwegian Liens Act, as security for the Borrower's obligations under the Finance Documents, in form and substance acceptable to the Agent (on behalf of the Finance Parties), and a declaration of pledge collateral thereto. "Final Maturity Date" means the date falling 5 years after the date of this Agreement, however, no later than 30 September 2017. "Finance Documents" means this Agreement, the Security Documents, the Swap Agreements and any other document (whether creating a Security Interest or not) which is executed at any time by the Borrower and/or the Parent Guarantor or any other person as security for, or to establish any form of subordination to the Finance Parties under this Agreement or any of the other documents referred to herein or therein. "Finance Party" means the Agent, the Arranger, the Swap Bank and the Lenders. "Financial Indebtedness" means any obligation (whether incurred as principal or as surety) for the payment or repayment of borrowed money, whether present or future, actual or contingent. "Fleet Market Value" means the aggregate Market Value of the Vessels based on the most recent valuations. "Group" means the Parent Guarantor and each of its Subsidiaries. "IFRS" means International Financial Reporting Standards issued and/or adopted by the International Accounting Standards Board. "Insurances" means, in relation to the Vessels, all policies and contracts of insurance (which expression includes all entries of the Vessels in a protection and indemnity or war risk association) which are from time to time during the Security Period in place or taken out or entered into by or for the benefit of the Borrower (whether in the sole name of the Borrower or in the joint names of the Borrower and any other person) in respect of any Vessel or otherwise in connection with a Vessel and all benefits thereunder (including claims of whatsoever nature and return of premiums). "Interest Expense" means the interest paid by any member of the Group on the Total Debt in the twelve month period ending on a Determination Date. "Interest Payment Date" means the last Business Day of each Interest Period. "Interest Period" means, in relation to a Loan, each of the successive periods determined in accordance with Clause 10.1 (Selection of Interest Periods), and, in relation to an Unpaid Sum, each period determined in accordance with Clause 9.3 (Default interest). "ISM Code" means the International Safety Management Code for the Safe Operation of Ships and for Pollution Prevent. 8 "ISPS Code" means the International Ship and Port Facility Security (ISPS) Code as adopted by the International Maritime Organization's (IMO) Diplomatic Conference, and as amended and supplemented from time to time. "Lenders" means the banks and financial institutions listed in Schedule 1 (Lenders and Commitments) and any New Lender, which in each case has not ceased to be a Party in accordance with the terms of this Agreement. "LIBOR" means in relation to a Loan the rate per annum equal to the offered quotation for deposits in USD ascertained by the Agent to be the rate as displayed on the Reuters' screen, page LIBOR01, at or about 11:00 hours (London time) on the applicable Quotation Day. If any such rate is below zero, LIBOR shall be deemed to be zero. "Loan" means at any time, the principal amount of an outstanding advance made by the Lenders under the Facility. "Majority Lenders" means: a) if there are no Loans outstanding, a Lender or Lenders whose Commitments aggregate more than 66.67% of the Total Commitments (or, if the Total Commitments have been reduced to zero, aggregated more than 66.67% of the Total Commitments immediately prior to the reduction); or b) at any other time, a Lender or Lenders whose participations in the Loans then outstanding aggregate more than 66.67% of the Loans then outstanding. "Managers" means the Commercial Managers and the Technical Managers. "Market Value" means the fair market value of a Vessel in NOK, being the average of valuations of the Vessel obtained from minimum two (2) Acceptable Brokers. Such valuations to be made annually for the cost and expense of the Borrower, with or without physical inspection of the Vessel (as the Agent may require) on the basis of a sale for prompt delivery for cash at arm's length on normal commercial terms as between a willing buyer and seller, on an "as is, where is" basis, free of any existing charter or other contract of employment and/or pool arrangement. "Material Adverse Effect" means a material adverse effect on: a) the business, operation, assets or condition (financial or otherwise) of the Borrower or the Parent Guarantor; or b) the ability of the Borrower or the Parent Guarantor to perform any of its obligations under the Finance Documents. "Mortgages" means the first priority cross-collateralized mortgages each in the amount of NOK 720,000,000 and the declarations of pledge or deeds of covenants (as applicable) collateral thereto to be executed and recorded by the Borrower against each Vessel in its respective registry in favour of the Agent (on behalf of the Finance Parties) as security for the Borrower's obligations under the Finance Documents, in form and substance satisfactory to the Agent (on behalf of the Finance Parties). "New Lender" has the meaning set out in Clause 24 (Changes to the Parties). "Newbuild" means Simek Hull no. 129 a newbuild with anticipated delivery 2 nd quarter of 2013. 9 "NGAAP" means generally accepted accounting principles in Norway. "NIBOR" means in relation to a Loan the rate per annum equal to the offered quotation for deposits in NOK ascertained by the Agent to be the rate as displayed on the Reuters' screen, page NIBR, at or about 11:00 hours (London time) on the applicable Quotation Day. If any such rate is below zero, NIBOR shall be deemed to be zero. "NOK" means Norwegian kroner, being the lawful currency of Norway. "Optional Currency" means any of NOK or USD. "Original Financial Statements" means the audited financial statements of the Borrower and the Parent Guarantor (on a consolidated basis) for the year ended 31 December 2011. "Parent Guarantee" means the unconditional and irrevocable on-demand guarantee in the amount of NOK 720,000,000, to be issued by the Parent Guarantor in favour of the Agent (on behalf of the Finance Parties) as security for the Borrower's obligations under the Finance Documents, to be in form and substance satisfactory to the Agent (on behalf of the Finance Parties). "Parent Guarantor" means Gulfmark Offshore Inc. a company incorporated under the laws of the State of Delaware, United States of America, with principal place of business at 10111 Richmond Avenue, Suite 340, Houston, Texas, 77042, the United States of America. "Party" means a party to this Agreement (including its successors and permitted transferees). "Quotation Day" means the day occurring two (2) Business Days prior to the commencement of an Interest Period. "Repayment Date" means the last day of the Interest Period for the relevant Loan. "Security Documents" means all or any security documents as may be entered into from time to time pursuant to Clause 17 (Security). "Security Interest" means any mortgage, charge (whether fixed or floating), encumbrance, pledge, lien, assignment by way of security, finance lease, sale and repurchase or sale and leaseback arrangement, sale of receivables on a recourse basis or other security interest or any other agreement or arrangement having the effect of conferring security. "Security Period" means the period commencing on the date of this Agreement and ending the date on which the Agent notifies the other Finance Parties and the Borrower that: a) all amounts which have become due for payment by the Borrower or any other party under the Finance Documents have been paid; b) no amount is owing or has accrued (without yet having become due for payment) under any of the Finance Documents; c) the Borrower has no future or contingent liability under any provision of this Agreement or the other Finance Documents; and d) the Agent and the Majority Lenders do not consider that there is a significant risk that any payment or transaction under a Finance Document would be set aside, or would have to be reversed or adjusted, in any present or possible future proceeding relating to a Finance 10 Document or any asset covered (or previously covered) by a Security Interest created by a Finance Document. "Selection Notice" means a notice substantially in the form set forth in Schedule 6 (Form of Selection Notice) given in accordance with Clause 10.1 (Selection of Interest Periods) and Clause 6 (Selection of Currencies). "SMC" means a valid safety management certificate issued for each Vessel pursuant to paragraph 13.7 of the ISM Code. "SMS" means a safety management system for the Vessels developed and implemented in accordance with the ISM Code and including the functional requirements duties and obligations that follow from the ISM Code. "Subsidiaries" means an entity from time to time of which a person: a) has a direct or indirect control; or b) owns directly or indirectly more than fifty per cent. (50.00%) of the votes and/or capital. "Swap Agreements" means any master agreement, confirmation, schedule or other agreement in agreed form entered into or to be entered into by the Borrower and the Swap Bank for the purpose of hedging the types of liabilities and/or risks which, at the time that that master agreement, confirmation, schedule or other agreement (as the case may be) is entered into. "Swap Bank" means DNB Bank ASA, of Stranden 21, 0250 Oslo, Norway, company registration number in its capacity as provider of the Swap Agreements. "Tax on Overall Net Income" means a Tax imposed on a Finance Party by the jurisdiction under the laws of which it is incorporated, or in which it is located or treated as resident for tax purposes, on: a) the net income, profits or gains of that Finance Party world wide; or b) such of the net income, profits or gains of that Finance Party as are considered to arise in or relate to or are taxable in that jurisdiction. "Taxes" means all taxes, levies, imposts, duties, charges, fees, deductions and withholdings (including any related interest and penalties) , and any restrictions and or conditions resulting in a charge, other than taxes on the overall net income of a Finance Party or branch tereof, and "tax" and "taxation" shall be construed accordingly. "Technical Manager" means a technical manager of a Vessel, being the Parent Guarantor or any Subsidiary owned 100% by the Parent Guarantor (as the case may be). "Total Assets" means the amount which is equal to the total consolidated assets of the Parent Guarantor as shown in the Parent Guarantor's latest audited consolidated balance sheet less goodwill (if any) of the Parent Guarantor as shown in the Parent Guarantor's latest audited balance sheet being accordance with the Accounting Principles. "Total Commitments" means the aggregate of the Lenders' Commitments, being NOK 600,000,000 at the time of this Agreement, however, always to be limited to 50% of the Fleet Market Value at each Drawdown Date as determined on the basis of valuations not being older than 6 months. 11 "Total Debt" means the aggregate of; a) the amount calculated in accordance with the Accounting Principles shown as each of "long term debt", "short term debt" and "current portion of long term debt" on the latest consolidated balance sheet of the Parent Guarantor; and b) the amount of any liability in respect of any lease or hire purchase contract entered into by the Parent Guarantor or any of its Subsidiaries which would, in accordance with the Accounting Principles, be treated as a finance or capital lease. "Total Loss" means, in relation to a Vessel: a) the actual, constructive, compromised, agreed, arranged or other total loss of the Vessel; b) any expropriation, confiscation, requisition or acquisition of the Vessel, whether for full consideration, a consideration less than its Market Value, a nominal consideration or without any consideration, which is effected by any government or official authority or by any person or persons claiming to be or to represent a governmental or official authority (excluding a requisition for hire for a fixed period not exceeding one (1) year without any right to extension) unless it is within one (1) month from the Total Loss Date redelivered to the full control of the Borrower; and c) any arrest, capture, seizure or detention of such Vessel (including any hijacking or theft) unless it is within one (1) month from the Total Loss Date redelivered to the full control of the Borrower. "Total Loss Date" means: a) in the case of an actual total loss of a Vessel, the date on which it occurred or, if that is unknown, the date when the Vessel was last heard of; b) in the case of a constructive, compromised, agreed or arranged total loss of a Vessel, the earlier of: (i) the date on which a notice of abandonment is given to the insurers (provided a claim for total loss is admitted by such insurers) or, if such insurers do not forthwith admit such a claim, at the date at which either a total loss is subsequently admitted by the insurers or a total loss is subsequently adjudged by a competent court of law or arbitration panel to have occurred or, if earlier, the date falling six (6) months after notice of abandonment of the Vessel was given to the insurers; and (ii) the date of compromise, arrangement or agreement made by or on behalf of the Borrower with the Vessel's insurers in which the insurers agree to treat the Vessel as a total loss; or c) in the case of any other type of total loss, on the date (or the most likely date) on which it appears to the Agent that the event constituting the total loss occurred. "Transfer Certificate" means a certificate substantially in the form as set out in Schedule 7 (Form of Transfer Certificate) or any other form agreed between the Agent and the Borrower. 12 "Transfer Date" means, in respect of a Transfer (as defined in Clause 24 (Assignments and transfers by the Lenders), the proposed Transfer Date as set out in the Transfer Certificate relating to the Transfer. "Vessels means the vessels set out in Schedule 2 hereto, subject to Clause 21.1.12 (Substitution of Vessels), each referred to as a "Vessel". "Unpaid Sum" means any sum due and payable but unpaid by the Borrower and/or the Parent Guarantor under the Finance Documents. "USD" means United States Dollars, being the lawful currency of the United States of America. "VAT" means value added tax and any other tax of similar nature. 1.2Construction In this Agreement, unless the context otherwise requires: a) Clause and Schedule headings are for ease of reference only; b) words denoting the singular number shall include the plural and vice versa; c) references to Clauses and Schedules are references, respectively, to the Clauses and Schedules of this Agreement; d) references to a provision of law is a reference to that provision as it may be amended or re-enacted, and to any regulations made by the appropriate authority pursuant to such law; e) references to "control" means the power to appoint a majority of the board of directors or to direct the management and policies of an entity, whether through the ownership of voting capital, by contract or otherwise; f) references to "indebtedness" includes any obligation (whether incurred as principal or as surety) for the payment or repayment of borrowed money, whether present or future, actual or contingent; and g) references to a "person" shall include any individual, firm, partnership, joint venture, company, corporation, trust, fund, body, corporate, unincorporated body of persons, or any state or any agency of a state or association (whether or not having separate legal personality). 2THE FACILITY 2.1Facility Subject to the terms of this Agreement, the Lenders will make available to the Borrower a multi currency secured revolving credit facility in the aggregate amount equal up to the Total Commitments. 2.2Maximum liability The aggregate maximum principal amount of all Loans outstanding, including any requested drawdown, shall not on any requested Drawdown Date and/or on the first day of an Interest Period, exceed the Total Commitments. If this is the case, the Borrower shall immediately pay to the Agent (on behalf of the Finance Parties) such amounts as will ensure that the outstanding amount under this Agreement is equal or less than the Total Commitments then available. 13 2.3Finance Parties' rights and obligations The obligations of each Finance Party under the Finance Documents are several. Failure by a Finance Party to perform its obligations under the Finance Documents does not affect the obligations of any other Party under the Finance Documents. No Finance Party is responsible for the obligations of any other Finance Party under the Finance Documents. The rights of each Finance Party under or in connection with the Finance Documents are separate and independent rights and any debt arising under the Finance Documents to a Finance Party from the Borrower shall be a separate and independent debt. A Finance Party may, except as otherwise stated in the Finance Documents, separately enforce its rights under the Finance Documents. 3 PURPOSE 3.1Purpose The purpose of the Facility is the refinancing of existing reducing revolving credit facilities of the Borrower, the financing of the Newbuild and for general corporate purposes. 3.2Monitoring Without prejudice to the obligations of the Borrower under this Clause 3, no Finance Party is bound to monitor or verify the application of any amount borrowed pursuant to this Agreement. 4 CONDITIONS PRECEDENT 4.1Initial conditions precedent The Borrower may not deliver a Drawdown Notice unless the Agent has received originals or certified copies of all of the documents and other evidence listed in Schedule 3 (Conditions precedent) in form and substance satisfactory to the Agent. The Agent shall notify the Borrower and the Lenders promptly upon being so satisfied. 4.2Further conditions precedent The Lenders will only be obliged to comply with Clause 5.4 (Lenders' participation) if on the date of a Drawdown Notice and on a proposed Drawdown Date: a) no Default is continuing or would result from the proposed Loan; and b) the representations and warranties contained in Clause 18 (Representations and warranties) deemed to be repeated on those dates are true and correct in all material respects. 4.3Waiver of conditions precedent The conditions specified in this Clause 4 are solely for the benefit of the Lenders and may be waived on their behalf in whole or in part and with or without conditions by the Agent (upon approval by the Lenders, such approval not to be unreasonably withheld or delayed). 14 5 DRAWDOWN 5.1Delivery of the Drawdown Notice The Borrower may utilise the Facility by delivering to the Agent a duly completed Drawdown Notice no later than 10:00 hours (London time) three (3) Business Days prior to the proposed Drawdown Date. 5.2Completion of the Drawdown Notice Each Drawdown Notice is irrevocable and will not be regarded as having been duly completed unless: a) the proposed Drawdown Date is a Business Day within the Availability Period; b) the currency and amount of the Loan comply with Clause 5.3 (Currency and amount); and c) the proposed Interest Period complies with Clause 10 (Interest Periods). Only one (1) Loan may be requested in each Drawdown Notice. Not more than five (5) Loans may be outstanding at the same time. 5.3Currency and amount a) The currency specified in a Drawdown Notice must be NOK or USD. b) The amount of a proposed Loan must be an amount which is not more than the Available Facility and which is a minimum of NOK 10,000,000, and NOK 5,000,000 multiples thereafter, or the corresponding amount in USD, or, if less, the Available Facility. c) The amount outstanding under all of the Loans, including any proposed Loans shall, at no time exceed the Total Commitments. 5.4Lenders' participation Upon receipt of a Drawdown Notice, the Agent shall notify each Lender of the details of the requested Loan and the amount of each Lender's participation in such Loan. If the conditions set out in this Agreement have been met, each Lender shall no later than 11:00 hours (London time) on the relevant Drawdown Date make available to the Agent for the account of the Borrower an amount equal to its participation in such Loan to be advanced pursuant to the Drawdown Notice. 6 SELECTION OF CURRENCIES 6.1Selection of Currencies The Borrower may from time to time select in a written notice by way of a Selection Notice to the Agent given not later than 11.00 a.m on the Quotation Day for the relevant Interest Period that a Loan shall be denominated for the next Interest Period (which may include the first Interest Period) in an Optional Currency. 6.2Unavailability of a currency If (i) a Lender notifies the Agent that the Optional Currency requested is not readily available to it in the amount required, or (ii) a Lender notifies the Agent that to make an advance in that Optional Currency would contravene a law or regulation applicable to it, then the Agent will promptly give notice to the Borrower to that effect. In this event any Lender that gives notice pursuant to this Clause 6.1 will be required to participate in the Loan during the relevant Interest Period in the Base Currency (in an amount equal to that Lender's proportion of the Base Currency Amount) and its participation will be treated as a separate Loan denominated in the Base Currency during that Interest Period. 15 6.3Change of currency If a Loan is to be denominated in different currencies during two successive Interest Periods the following shall apply: a) If the currency for the second Interest Period is an Optional Currency, the amount of the Loan in that Optional Currency will be calculated by the Agent as the amount of that Optional Currency equal to the Base Currency Amount of the Facility at the Agent's Spot Rate of Exchange two (2) Business Days before the first day of the second Interest Period; b) If the currency for the second Interest Period is the Base Currency, the amount of the Facility will be equal to the Base Currency Amount; c) The Borrower shall repay the facility on the last day of the first Interest Period in the currency in which it was denominated for that Interest Period; and d) The Lenders shall re-advance the Facility in the new currency in accordance with Clause 6.4; The Agent shall e) Apply the amount to be re-advanced by the Lenders under Clause 6.3 d) (or so much of that amount as is necessary) in or towards the purchase of an amount in the currency in which the Facility is outstanding for the first Interest Period; and f) Use the amount it purchases in or towards satisfaction of the Borrower's obligations under Clause 6.3 c) If the amount purchased by the Agent under Clause 6.3 e) is less than the amount required to be prepaid by the Borrower, the Agent shall promptly notify the Borrower and the borrower shall, on the last day of the first Interest Period, pay an amount to the Agent (for the account of the Lenders) (in the currency of the Loan for the first Interest Period) equal to the difference. If any part of the amount to be re-advanced by the Lenders under Clause 6.3 d) is not needed to purchase the amount required to be repaid by the Borrower, the Agent shall promptly notify the Borrower and pay the Borrower on the last day of the first Interest Period that part of that amount (in the new currency). 6.4Same Optional Currency during successive Interest Periods If the Loan is to be denominated in the same Optional Currency during two successive Interest Periods, the Agent shall calculate the amount of the Loan in the Optional Currency for the second of this Interest Periods (by calculating the amount of Optional Currency equal to the Base Currency Amount of the Facility at the Agent's Spot Rate of Exchange two (2) Business Days before the first day of the second Interest Period) and (subject to Clause 6.4 (ii)): (i) If the amount calculated is less than the existing amount of the Loan in the Optional Currency during the first Interest Period, promptly notify the Borrower and the Borrower shall pay to the Agent (for the account of the Lenders), on the last day of the first Interest Period, and amount equal to the difference; or 16 (ii) If the amount calculated is more than the existing amount of the Loan in the Optional Currency during the first Interest Period, if no Event of Default is continuing, each Lender shall, on the last day of the first Interest Period, pay to the Borrower through the Agent its participation in an amount equal to the difference. 6.5Agent's calculations All calculations made by the Agent under this Clause 6 will take into account any repayment or prepayment of the Loan to be made on the last day of the first Interest Period. 17 7 REPAYMENT 7.1Repayment and roll-over of Loans The Borrower shall repay each Loan in full on the Repayment Date for that Loan. The Borrower may re-borrow amounts repaid pursuant to this Clause 7.1 in accordance with the terms of this Agreement, however so that where a Loan (the "New Loan") is subject to and in accordance with the other terms of this Agreement, to be made on a day on which another Loan (the "Maturing Loan") is due to be repaid, then: a) the Maturing Loan shall be deemed to be repaid on its Repayment Date to the extent that the amount of the New Loan is equal to or greater than the amount of the Maturing Loan; and b) to that extent, the amount of the New Loan shall be deemed to have been credited to the account of the Borrower, and the Lenders shall only be obliged to make available an amount equal to the amount by which the New Loan exceeds the Maturing Loan. 7.2Final repayment The Borrower shall repay all Loans and all other amounts outstanding under this Agreement in full on the Final Maturity Date. 8 PREPAYMENT AND CANCELLATION 8.1Mandatory prepayment — Total Loss or sale If a Vessel is sold or becomes a Total Loss, and the Fleet Market Value after such sale or Total Loss is below 200% of the aggregate outstanding amount under this Agreement, then the proceeds of such sale or total loss shall be applied towards the repayment of the outstanding Loans, to ensure that the Fleet Market Value again is above 200% of the aggregate outstanding Loans: a) in case of a sale, on or before the date on which the sale is completed by delivery of the relevant Vessel to the buyer; or b) in the case of a Total Loss, on the earlier of the date falling ninety (90) days after the Total Loss Date and the receipt by the Agent (on behalf of the Finance Parties) of the proceeds of Insurance relating to such Total Loss (or in the event of a requisition for title of such Vessel, immediately after the occurrence of such requisition of title). If the Fleet Market Value is above 200% of the aggregate outstanding Loans under this Agreement following a sale or Total Loss, no prepayment shall be required. 8.2Mandatory prepayment — withdrawal of Security Interest If the Security Interest over a Vessel created by the Finance Documents is withdrawn or cancelled, such share of the Facility relating to that Vessel proportionate to its Market Value shall be prepaid in full at the date of withdrawal or cancellation of such Security Interest. 8.3Mandatory prepayment — illegality If it becomes unlawful in any applicable jurisdiction for a Lender to perform any of its obligations as contemplated by this Agreement or to fund or maintain its participation in any Loan: a) that Lender shall promptly notify the Agent upon becoming aware of that event; 18 b) the Agent shall promptly notify the Borrower (specifying the obligations the performance of which is thereby rendered unlawful and the law giving rise to the same) upon receipt of notification in accordance with paragraph a) above; and c) upon the Agent notifying the Borrower, that Lenders' Commitment and participation in such Loan will be immediately cancelled; and d) the Borrower shall prepay that Lender's participation in the Loans made to the Borrower on the last day of the Interest Period for each Loan occurring after the Agent has notified the Borrower or, if earlier, the date specified by the Lender in the notice delivered to the Agent (being no earlier than the last day of any applicable grace period permitted by law). 8.4Mandatory prepayment / reduction — Disagio In the event any or all of the Facility is drawn in USD, and the aggregate outstanding amount under this Agreement due to disagio is more than 5% above the Total Commitments when applying the Agent's Spot Rate of Exchange, the Borrower shall prepay such amount in such way that the aggregate outstanding amount under this Agreement when converted to NOK is at or below the Total Commitments after such prepayment/reduction. 8.5Mandatory prepayment - Market Value If, at any time following the date of this Agreement, the Fleet Market Value is lower than one hundred and forty per cent. (140%) of the aggregate of outstanding Loans under this Agreement, the Borrower shall within 10 days either (i) provide such additional security as the Agent (on behalf of the Finance Parties) may in its sole discretion accept, or (ii) prepay such amount of the Loans as may be necessary to ensure that the Fleet Market Value equals no less than one hundred and forty per cent. (140%). 8.6Voluntary prepayment The Borrower may, if it gives the Agent not less than five (5) Business Days prior notice, prepay the whole or any part of a Loan (but if in part, being an amount of minimum NOK 10,000,000, and multiples of NOK 5,000,000 thereafter). 8.7Voluntary cancellation The Borrower may, if it gives the Agent not less than five (5) Business Days prior notice, cancel in whole or in part the amount of the Total Commitments undrawn at the date on which such cancellation is to be effective (but if in part, being an amount of minimum NOK 10,000,000, and multiples of NOK 5,000,000 thereafter). 8.8Terms and conditions for prepayments and cancellation 8.8.1Irrevocable notice Any notice of prepayment or cancellation by the Borrower under this Clause 8 shall be irrevocable and, unless a contrary indication appears in this Agreement, shall specify the date upon which the prepayment or cancellation is to be made. 8.8.2Additional payments Any prepayment under this Agreement shall be made together with accrued interest on the amount prepaid together with any Break Costs. 19 8.8.3Time of prepayment and cancellation The Borrower shall not repay or prepay all or any part of any Loan or cancel all or any part of the Commitments except at the times and in the manner expressly provided for in this Agreement. 8.8.4No reinstatement No amount of the Total Commitments cancelled or reduced under this Agreement may subsequently be reinstated. 8.8.5No re-borrowing Any amount prepaid pursuant to Clause 8.1, save for Clause 8.6 (Voluntary prepayment) may not be re-borrowed. 8.8.6Forwarding of notice of prepayment and cancellation If the Agent receives a notice under this Clause 8 it shall promptly forward a copy of that notice to the Borrower or the affected Lender, as appropriate. 8.8.7 Application Any amount prepaidor cancelled shall be applied against the remaining Total Commitment in inverse order of maturity and shall, save for Clause 8.6 (Voluntary prepayment), reduce rateably each Lenders' Commitment. 9 INTEREST 9.1 Calculation of interest The rate of interest for each Loan for each Interest Period is the percentage rate per annum which is the aggregate of: a) the Applicable Margin; and b) NIBOR or, if the Loan is denominated in USD, LIBOR. Interest accrue from day-to-day and shall be calculated on the basis of the actual number of days elapsed and a calendar year of 360 days. It is not possible to calculate the effective annual interest rate for the Loan in advance. The effective annual interest rate will change over the term of the Facility, subject to changes in the underlying variable parameters, of which most important is the reference interest rate, the outstanding Loan and Interest Period of outstanding Loan, and (as the case may be) the Borrower's actual utilisation of the Facility. Thus the below calculation of effective annual interest rate pursuant to the Norwegian Financial Agreement Act 1999 serve as example only. Assumptions: Full utilization of the Total Commitments in NOK and 6 months NIBOR was at 19 September 2012 2.21 % per annum. Provided unaltered NIBOR and Applicable Margin of 2.75% for the duration of the aggregate Loan, the effective annual interest rate, inclusive of fees, will be 5.418 % per annum. 20 9.2 Payment of interest The Borrower shall pay accrued interest on the Loan on each Interest Payment Date (and if the Interest Period is longer than six (6) months, on the date falling at six (6) monthly intervals after the first day of the Interest Period). 9.3 Default interest In the event, for any reason, of delayed payment of any of the Borrower's payment obligations under this Agreement, the Borrower shall pay, forthwith on demand from the Agent, interest on any such overdue amount at the applicable rate of interest for such amount (e.g. one (1), three (3) or six (6) months NIBOR or LIBOR, as the case may be) plus the Applicable Margin plus two hundred (200) basis points per annum, calculated from the due date to the actual date of payment. For the avoidance of doubt, any amount payable by the Borrower under this Agreement shall be deemed overdue if an Event of Default has occurred and is continuing under the Agreement, and notice thereof has been sent to the Borrower. Interest on delayed payments shall be calculated on the basis of actual days elapsed and a year of three hundred and sixty (360) days and shall be paid together with the overdue amount. 9.4 Notification of rates of interest The Agent shall promptly notify the Lenders and the Borrower of the determination of a rate of interest under this Agreement. 10 INTEREST PERIODS 10.1Selection of Interest Periods a) The Borrower may select an Interest Period for a Loan in the Drawdown Notice for that Loan, or in case a drawing has already been made, in a Selection Notice. b) The Borrower may select an Interest Period of one (1), three (3) or six (6) months or any such other period agreed between the Borrower and the Agent (on behalf of the Lenders). No more than three one (1) months Interest Periods may be selected by the Borrower in each twelve (12) month period during the term of the Facility. c) If an Interest Period for a Loan would otherwise overrun the Final Maturity Date, such Interest Period shall be shortened so that it ends on the Final Maturity Date. d) Each Interest Period for a Loan shall start on the relevant Drawdown Date. 10.2Non-Business Day If an Interest Period would otherwise end on a day which is not a Business Day, that Interest Period will instead end on the next Business Day in that calendar month (if there is one) or the preceding Business Day (if there is not). 10.3Notification of Interest Periods The Agent will notify the Borrower and the Lenders of the Interest Periods determined in accordance with this Clause 10. 21 11 CHANGES TO THE CALCULATION OF INTEREST 11.1Market disruption a) If a Market Disruption Event occurs in relation to a Loan for any Interest Period, then the rate of interest on each Lender's share of that Loan for the Interest Period shall be the percentage rate per annum which is the sum of: (i) the Applicable Margin; and (ii) the rate notified to the Agent by that Lender as soon as practicable and in any event by close of business on the date falling 10 Business Days after the Quotation Day (or, if earlier, on the date falling 20 Business Days prior to the date on which interest is due to be paid in respect of that Interest Period), to be that which expresses as a percentage rate per annum the cost to that Lender of funding its participation in that Loan from whatever source it may reasonably select. b) In this Agreement, "Market Disruption Event" means: (i) at or about noon on the Quotation Day for the relevant Interest Period LIBOR or NIBOR (as the case may be) is not available; or (ii) before close of business in London on the Quotation Day for the relevant Interest Period, the Agent receives notifications from a Lender or Lenders (whose participations in a Loan exceed fifty per cent. (50.00%) of that Loan) that the cost to it or them of funding its participation in that Loan from whatever source it may reasonably select would be in excess of LIBOR or NIBOR (as the case may be). 11.2Alternative basis of interest or funding a) If a Market Disruption Event occurs and the Agent or the Borrower so requires, the Agent and the Borrower shall enter into negotiations (for a period of not more than thirty (30) days) with a view to agreeing a substitute basis for determining the rate of interest. b) Any alternative basis agreed pursuant to paragraph a) above shall, with the prior consent of all the Lenders and the Borrower, be binding on all Parties. 11.3Break Costs The Borrower shall, within three (3) Business Days of demand by a Finance Party, pay to that Finance Party its Break Cost attributable to all or any part of a Loan or Unpaid Sum being paid by the Borrower on a day other than an agreed day for such Loan or Unpaid Sum. Each Lender shall, as soon as reasonably practicable after a demand by the Agent, provide a certificate confirming the amount of its Break Cost. 12 FEES 12.1Commitment fee The Borrower shall from 31 August 2012 until the expiry of the Availability Period pay to the Agent (for distribution to the Lenders) a commitment fee corresponding to 0.50
